Citation Nr: 0409300	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-14 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1950 to 
September 1953.  The veteran died in August 2001; the 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


REMAND

The veteran suffered injuries in an automobile accident while 
in service in April 1952.  In a rating decision of October 
1954 the veteran was granted service connection for traumatic 
arthritis of the lumbosacral spine, and for fracture of the 
left clavicle.  

The veteran died in August 2001.  The veteran's Certificate 
of Death indicates the immediate cause of death was 
myocardial infraction, and that the myocardial infraction was 
due to coronary artery disease.  Service medical records are 
negative for any complaints, finding, or diagnosis of heart 
or cardiovascular disability.  Nevertheless, J. P. Ockenfels, 
D.O., has opined in letters dated in August 2001 and November 
2001 that the veteran's service-connected arthritis caused 
the veteran to lead a sedentary lifestyle, which in turn led 
to poor control of his diabetes, and thence to the heart 
disease that caused his death.  Dr. Ockenfels felt that the 
veteran's service-connected disability thus was a significant 
contributor to his death.  Accordingly, the appellant 
contends that service connection for the cause of the 
veteran's death is warranted.  

The Board notes there are significant gaps in the veteran's 
medical record.  For example, there are no treatment records 
for diabetes or heart disease.  There are only the two 
letters from Dr. Ockenfels.  Consequently, in order to better 
understand the veteran's history and the development of any 
diabetes and coronary artery disease, the Board finds that 
further evidentiary development is necessary.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  (A letter was sent 
to the appellant in January 2003 in 
which she was told that she should 
identify any condition for which she 
was treated.  Presumably, the RO 
meant to say any condition for which 
the veteran was treated.  This 
should be corrected.)

2.  The RO should contact the 
appellant and request that she 
identify the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to this claim.  
Specifically, all records of 
treatment for low back disability, 
diabetes, and coronary artery 
disease prepared since the veteran's 
separation from service should be 
sought.  With any necessary 
authorization from the appellant, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
appellant which have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the appellant, it 
should inform the appellant and her 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should 
arrange for an examination of the 
entire record by a VA physician with 
appropriate expertise to determine 
whether it is as likely as not that 
a service-connected disability 
either caused or contributed 
substantially or materially to the 
cause of the veteran's death.  
Questions to be answered include:  
whether a service-connected 
disability singly or with some other 
condition, was the immediate or 
underlying cause of death, or 
whether a service-connected 
disability was etiologically related 
to the cause of death.  The reviewer 
should also provide an opinion as to 
whether a service-connected 
disability casually shared in 
producing death, or whether there 
was a causal connection?  See 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
Specifically, the reviewer should 
address the appellant's contention 
that symptoms due to low back 
arthritis caused the veteran to live 
a sedentary lifestyle that in turn 
caused or made worse type II 
diabetes mellitus that affected the 
veteran's coronary artery disease.

5.  After the above actions are 
complete, and after undertaking any 
other development deemed 
appropriate, the RO should re-
adjudicate the issue on appeal.  If 
the benefit sought is not granted, 
the appellant and her representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

